              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                        1:20 CV 105 MR WCM

JOHN DOE,                               )
                                        )
                       Plaintiff,       )
                                        )                     ORDER
v.                                      )
                                        )
LEES-MCRAE COLLEGE,                     )
LEE KING, in his official capacity,     )
JON DRIGGERS, in his official capacity, )
and JOSHUA GAISSER, in his              )
official capacity,                      )
                       Defendants.      )
__________________________________      )

       This matter is before the Court on Defendants’ Motion to Dismiss (Doc.

10).

       On June 26, 2020, Defendants filed the Motion to Dismiss seeking

dismissal of Plaintiff’s Complaint for failure to state a claim upon which relief

can be granted pursuant to Rule 12(b)(6). Doc. 10, p. 1. Twenty-one days later,

on July 17, 2020, Plaintiff filed the first Amended Complaint. Doc. 13.

       “A party may amend its pleading once as a matter of course within … 21

days after service of a motion under Rule 12(b)….” FRCP 15(a)(1)(B). Because

Plaintiff had a right to amend the complaint within the time period provided

by Rule 15(a)(1)(B), the Motion to Dismiss should be denied as moot. See

Thomas v. Cumberland County Board of Education, No. 5:10-cv-552, 2011 WL


                                       1

       Case 1:20-cv-00105-MR-WCM Document 14 Filed 07/20/20 Page 1 of 2
3664891, at *1 (E.D.N.C. Aug. 18, 2011) (“Because plaintiff had ‘an absolute

right to amend [her] complaint ... and need not [have sought] leave of court to

do so’ her motion to amend must be ALLOWED. Defendants’ motion to dismiss

the original complaint is DENIED AS MOOT, without prejudice to renewal.”)

(quoting Galustian v. Peter, 591 F.3d 724, 730 (4th Cir. 2010) (modifications in

Thomas).

      IT IS THEREFORE ORDERED that Defendants’ Motion to Dismiss

(Doc. 10) is DENIED AS MOOT.




                                           Signed: July 20, 2020




                                       2

     Case 1:20-cv-00105-MR-WCM Document 14 Filed 07/20/20 Page 2 of 2
